DETAILED ACTION
This office action is in response to the application filed on 01/26/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 63/052,680 filed on 07/16/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by May (US 2014/0232869).

Regarding claim 1, May discloses a system comprising: a processor (May, paragraph 6 discloses image processor is operable to process captured image data),
 	a memory in communication with the processor (May, paragraph 35 discloses a memory),
the memory including a receiver module (May, paragraph 16 and Fig. 1 discloses a vision system 12 which receives images captured by cameras 14 mounted on a vehicle),
an object detection module (May, paragraph 15 discloses a driver assist system and/or vision system and/or object detection system and/or alert system may operate to capture images exterior of the vehicle and process the captured image data to detect objects at or near the vehicle and in the predicted path of the vehicle),
(May, paragraph 19 discloses the vision system may include a means for clearing the vehicle vision camera lens of pollution),
wherein the receiver module includes instructions that, when executed by the processor, cause the processor to: receive first sensor information from a first sensor mounted to a vehicle having a first field of view (May, paragraph 73 discloses a video mirror display may be disposed rearward of and behind the reflective element assembly and may comprise a display… the display is viewable through the reflective element when the display is activated to display information; in addition paragraph 59 discloses camera systems (i.e. first sensor information) mounted at vehicles),
and receive second sensor information from a second sensor mounted to the vehicle having a second field of view, wherein at least a portion of the second field of view overlaps at least a portion of the first field of view to define a shared field of view (May, paragraph 5 discloses the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera; abstract and claim 6 discloses comprising a second camera disposed at the equipped vehicle and having a field of view that at least partially overlaps the field of view of said camera, wherein said second camera is operable to capture image data representative of a scene occurring in the field of view of said second camera),
wherein the object detection module includes instructions that, when executed by the processor, cause the processor to: detect one or more objects within the shared field of view using the first sensor information, and detect one or more objects within the shared field of view (May, paragraph 5 discloses a vision system that is operable to detect light and dark spots in captured image data and is operable to determine when such spots are indicative of dirt or water droplets (i.e. object) or the like at the lens of the camera… the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera),
and wherein the pollution detection module includes instructions that, when executed by the processor, cause the processor to: determine one or more discrepancies between the one or more objects detected using the first sensor information and the one or more objects detected using the second sensor information (May, paragraph 5 discloses a vision system that is operable to detect light and dark spots in captured image data and is operable to determine when such spots are indicative of dirt or water droplets (i.e. object) or the like at the lens of the camera… the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera),
and determine when one of the first sensor and the second sensor needs cleaning based on the one or more discrepancies (May, paragraph 19 discloses the vision system may include a means for clearing the vehicle vision camera lens of pollution).

(May, paragraph 16 and Fig. 1 discloses a vision system 12 which receives images captured by cameras 14 mounted on a vehicle i.e. it is well known that images or data can be received while a vehicle is in standstill or in motion).

	Regarding claim 5, May discloses the system of claim 1, wherein the first sensor and the second sensor are of different sensor types (May, paragraph 66 discloses the vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like).

	Regarding claim 6, May discloses the system of claim 5, wherein the first sensor is a LIDAR sensor and the second sensor is a camera sensor (May, paragraph 66 discloses the vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like).

	Regarding claim 7, May discloses the system of claim 1, wherein the first sensor and the second sensor are a same type of sensor (May, paragraph 66 discloses the vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like; in addition paragraph 16 and Fig. 1 discloses a vision system 12 which receives images captured by cameras 14 mounted on a vehicle i.e. implies that the multiple sensors can be the same).
(May, paragraph 73 discloses a video mirror display may be disposed rearward of and behind the reflective element assembly and may comprise a display… the display is viewable through the reflective element when the display is activated to display information; in addition paragraph 59 discloses camera systems (i.e. first sensor information) mounted at vehicles having a first field of view),
 receiving second sensor information from a second sensor mounted to the vehicle having a second field of view (May, abstract and claim 6 discloses comprising a second camera disposed at the equipped vehicle and having a field of view that at least partially overlaps the field of view of said camera, wherein said second camera is operable to capture image data representative of a scene occurring in the field of view of said second camera), 
wherein at least a portion of the second field of view overlaps at least a portion of the first field of view to define a shared field of view; detecting one or more objects within the shared field of view using the first sensor information (May, paragraph 5 discloses the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera),
 detecting one or more objects within the shared field of view using the second sensor information; determining one or more discrepancies between the one or more objects detected using the first sensor information and the one or more objects detected using the second sensor (May, paragraph 5 discloses a vision system that is operable to detect light and dark spots in captured image data and is operable to determine when such spots are indicative of dirt or water droplets (i.e. object) or the like at the lens of the camera… the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera),
and determining when one of the first sensor and the second sensor needs cleaning based on the one or more discrepancies (May, paragraph 19 discloses the vision system may include a means for clearing the vehicle vision camera lens of pollution).

	Regarding claim 9, May discloses the method of claim 8, wherein the steps of receiving the first sensor information and receiving the second sensor information are performed when the vehicle is at a standstill (May, paragraph 16 and Fig. 1 discloses a vision system 12 which receives images captured by cameras 14 mounted on a vehicle i.e. it is well known that images or data can be received while a vehicle is in standstill or in motion).

	Regarding claim 12, May discloses the method of claim 8, wherein the first sensor and the second sensor are of different sensor types (May, paragraph 66 discloses the vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like).

(May, paragraph 66 discloses the vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like).

	Regarding claim 14, May discloses the method of claim 8, wherein the first sensor and the second sensor are a same type of sensor  (May, paragraph 66 discloses the vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like; in addition paragraph 16 and Fig. 1 discloses a vision system 12 which receives images captured by cameras 14 mounted on a vehicle i.e. implies that the multiple sensors can be the same).

	Regarding claim 15, May discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, causes the processor to: (May, paragraph 6 discloses image processor is operable to process captured image data),
receive first sensor information from a first sensor mounted to a vehicle having a first field of view (May, paragraph 73 discloses a video mirror display may be disposed rearward of and behind the reflective element assembly and may comprise a display… the display is viewable through the reflective element when the display is activated to display information; in addition paragraph 59 discloses camera systems (i.e. first sensor information) mounted at vehicles),
 receive second sensor information from a second sensor mounted to the vehicle having a second field of view, wherein at least a portion of the second field of view overlaps at least a (May, paragraph 5 discloses the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera; abstract and claim 6 discloses comprising a second camera disposed at the equipped vehicle and having a field of view that at least partially overlaps the field of view of said camera, wherein said second camera is operable to capture image data representative of a scene occurring in the field of view of said second camera),
 	detect one or more objects within the shared field of view using the first sensor information; detect one or more objects within the shared field of view using the second sensor information (May, paragraph 5 discloses a vision system that is operable to detect light and dark spots in captured image data and is operable to determine when such spots are indicative of dirt or water droplets (i.e. object) or the like at the lens of the camera… the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera),
determine one or more discrepancies between the one or more objects detected using the first sensor information and the one or more objects detected using the second sensor information (May, paragraph 5 discloses a vision system that is operable to detect light and dark spots in captured image data and is operable to determine when such spots are indicative of dirt or water droplets (i.e. object) or the like at the lens of the camera… the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera),
and determine when one of the first sensor and the second sensor needs cleaning based on the one or more discrepancies (May, paragraph 19 discloses the vision system may include a means for clearing the vehicle vision camera lens of pollution).

	Regarding claim 16, May discloses the non-transitory computer-readable medium of claim 15, wherein receiving the first sensor information and receiving the second sensor information are performed when the vehicle is at a standstill (May, paragraph 16 and Fig. 1 discloses a vision system 12 which receives images captured by cameras 14 mounted on a vehicle i.e. it is well known that images or data can be received while a vehicle is in standstill or in motion).

	Regarding claim 19, May discloses the non-transitory computer-readable medium of claim 15, wherein the first sensor and the second sensor are of different sensor types (May, paragraph 66 discloses the vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like).

(May, paragraph 66 discloses the vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like).

Allowable Subject Matter
Claims 3-4, 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481